Benning, J.
By the Court. delivering the opinion.
The right to issue such a -warrant as this depends solely upon the Act of 1S11, “to regulate the collection of rent.” Before that Act, no Judge, or Justice of the Peace, or Court, had the right. The right, then, that exists, is just such as the Act creates, — neither more nor less. The Act says, that the warrant is to be obtained from “ any Justice of the Peace within the district where” the tenant resides; and it does not say, that the warrant is to be obtained from any one else. It must follow, then, that the Act does not confer the right upon any Justice of tlie Inferior Court. Cobb Big. 900; 15 6a. 113.
The remedy provided by the Act is a summary one. 7 6a. JR. 53.
Even when thus restricted, the remedy is a very extensive one, — so extensive that it will hardly be possible for. a case to arise, that will not be within it.
We think, therefore, that the Court below did right in dismissing the warrant upon the first ground of the motion.
It is unnecessary to express an opinion on the second ground.
Judgment affirmed.